                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

J&M INDUSTRIES, INC.,               )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )               Case No. 16-2723-JWB-KGG
                                    )
RAVEN INDUSTRIES, INC.              )
                                    )
                     Defendant.     )
____________________________________)

             MEMORANDUM & ORDER DENYING
     DEFENDANT’S MOTION TO STRIKE NEW ALLEGATIONS IN
           PLAINTIFF’S REBUTTAL EXPERT REPORT

      Now before the Court is Defendant’s Motion to Strike New Allegations in

Plaintiff’s Rebuttal Expert Report. (Doc. 223.) Defendant brings the present

motion based on their assertion that Plaintiff’s Rebuttal Expert Report contains

“new and previously undisclosed infringement allegations.” (Doc. 223, at 1.)

Having reviewed the submissions of the parties, Defendant’s motion is DENIED

as more fully set forth below.

                                 BACKGROUND

      The this is a patent infringement case, brought pursuant to 35 U.S.C. § 271,

et seq. The parties are competitors in the grain storage cover industry. In its


                                          1
present motion, Defendant contends that Plaintiff’s rebuttal expert report contains

new direct infringement allegations and photographs that were not timely

disclosed. (Doc. 224, at 1.) For these reasons, Defendant asks in this Motion that

the Court “strike any infringement opinion testimony relating to these four new

sites, as well as the late-produced photographs purportedly of these sites.” (Doc.

224, at 8.) In the alternative, Defendant seeks the Court’s leave to submit a

responsive expert report. (Doc. 224, at 8.) Plaintiff objects to Defendant’s

Motion, arguing that “[t]here is nothing in Mr. Decker’s expert report that is

inconsistent with, or ‘new’ to, J&M’s long-standing position.” (Doc. 229, at 1.)

                                      ANALYSIS


 I.   Legal Standard

      A proper rebuttal expert is “intended solely to contradict or rebut evidence

on the same subject matter identified by another party” in its expert disclosures.

Estate of Hammers v. Douglas Co. Bd. of Comm'rs, No. 15-7994-DM, 2016 WL

6804905, at *1 (D. Kan. Nov. 16, 2016) (quoting Fed.R.Civ.P. 26(a)(2)(D)(ii)).

Stated another way, rebuttal evidence is “evidence which attempts to ‘disprove or

contradict’ the evidence to which it contrasted.” Tanberg v. Sholtis, 401 F.3d

1151, 1166 (10th Cir. 2005) (citation omitted). The admissibility of expert

testimony is within the sound discretion of the courts. United States v. Barton,

731 F.2d 669, 672 (10th Cir. 1984).

                                          2
II.   Analysis

      Defendant argues that Plaintiff “did not identify infringement allegations

specific to these four sites before the Decker ‘rebuttal’ expert report.” (Doc. 224,

at 2.) Plaintiff states in its response that it has “always clearly maintained that

because there are no substantial non-infringing uses, Raven’s customers’ use and

installation of Raven’s internal strapping system (as evidenced by the invoices

produced by Raven) is direct infringement of J&M’s patents.” (Doc. 229, at 3.)

To support this argument, Plaintiff references several documents in which it refers

to direct infringement by Defendant’s customers.1 (Doc. 229, at 3-5.)

      Further, Plaintiff contends that Mr. Decker’s opinions regarding direct

infringement are not new. (Doc. 229, at 6.) Plaintiff notes that every single

strapping system inspected by Mr. Decker was previously identified as an

occurrence of direct infringement because they have always held that “each

customer’s use/installation of Raven’s internal strapping system is an instance of

direct infringement.” (Doc. 229, at 6.) Plaintiff also states that all four of the sites




1
  The documents referenced by Plaintiff are Plaintiff’s Original Complaint (Doc. 1, at ¶
9), Plaintiff’s Response to Interrogatory No. 12 (Doc. 224-3, at 2), Plaintiff’s
Memorandum in Opposition to Defendant’s Motion to Compel Discovery (Doc. 109, at
8), Plaintiff’s Infringement Contentions for the ‘239 Patent (Doc. 224-1), Plaintiff’s
Infringement Contentions for the ‘550 Patent (Doc. 224-2), Plaintiff’s First Amended
Complaint (Doc. 156, at 3, ¶ 9; Doc. 156, at 5-6, ¶ 20), and Plaintiff’s Second Amended
Complaint (Doc. 192, at 3, ¶ 9; Doc. 192, at 5-6, ¶ 20.)
                                            3
named in Mr. Decker’s report were previously identified by the invoices produced

by Defendant during discovery. (Doc. 229, at 6.)

      Defendant notes that it previously filed two motions to compel asking

Plaintiff to identify the specific sites where it claimed that there was infringement.

(Doc. 224, at 2.) Defendant’s Interrogatory No. 12 asked Plaintiff to “[i]dentify by

name and location each and every site or place where there is a grain storage

system that includes a Raven product and that you contend infringes any claim of

the ‘239 patent or the ‘550 patent.” (Doc. 224-3, at 1.) Plaintiff’s answer to that

interrogatory stated that

             Each sale of a Raven internal strap system (as evidenced
             by the sales documents produced (e.g., RavenJMI 8343-
             8474 and 8491-8828 - Raven invoices listing systems
             described as having ‘strap’ or ‘integrated straps’), or
             which should be produced, by Raven) resulted in an
             infringement of the ‘239 Patent and/or the ‘550 Patent.
(Doc. 229, at 3-4.)

      The Court has ruled twice that it would not require Plaintiff to supplement

its response to this Interrogatory if it “intends to advance the theory that every use

of Defendant’s system infringes on the patent at issue…” (Doc. 149, at 4; Doc

120, at 6.) Plaintiff clearly intends to move forward on with this theory. With this

motion, Defendant essentially asks the Court to depart from its earlier position.

The Court declines to do so.



                                           4
      Plaintiff has maintained since the inception of this case that every use of

Defendant’s product directly infringed on Plaintiff’s patent. Defendant possessed

the knowledge of to whom it sold the allegedly infringing products and, therefore,

should have been reasonably aware of all sites where Plaintiff was alleging direct

infringement. Plaintiff did, in fact, name these four sites as directly infringing on

its patent during discovery by alleging that each and every use of Defendant’s

product directly infringed on Plaintiff’s patent and subsequently making reference

to the sales invoices produced by Defendant.

      Defendant additionally argues that Plaintiff did not produce the photographs

taken of the four sites “during fact discovery or before Raven submitted expert

reports.” (Doc. 224, at 1.) The Court finds this argument to be without merit. It

would be unreasonable to suggest that Plaintiff should have produced the

photographs of the sites at issue during discovery as the photographs did not exist

until they were taken during Mr. Decker’s inspections of the sites, which occurred

well after the close of discovery and the submission of Defendant’s expert reports.

Therefore, the Court finds that Plaintiff’s expert report made no new allegations of

direct infringement, nor were the photographs at issue produced out of time.

Accordingly, Defendant’s motion is DENIED.




                                           5
      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike New

Allegations in Plaintiff’s Rebuttal Expert Report (Doc. 223) be DENIED as more

fully set forth above.

      IT IS SO ORDERED.

      Dated this 13th day of August, 2019, at Wichita, Kansas.


                                S/ KENNETH G. GALE
                               HON. KENNETH G. GALE
                               U.S. MAGISTRATE JUDGE




                                        6
